NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2603-15T2

FIRST AVENUE REALTY, LLC,

        Plaintiff-Appellant,

v.

THE CITY OF ASBURY PARK, a
municipal corporation, and
ASBURY PARTNERS, LLC, a
New Jersey Limited Liability
Company,

     Defendants-Respondents.
_______________________________

              Submitted June 1, 2017 – Decided July 12, 2017

              Before Judges Manahan and Lisa.

              On appeal from Superior Court of New Jersey,
              Monmouth County, Law Division, Docket No. L-
              402-14.

              Paul   V.   Fernicola  &   Associates, LLC,
              attorneys for appellant (Paul V. Fernicola,
              of counsel and on the brief).

              Scarinci & Hollenbeck, LLC, attorneys for
              respondent City of Asbury Park (Roshan D.
              Shah, of counsel and on the brief).

              Becker LLC, attorneys for respondent Asbury
              Partners,   LLC   (Martin  L.   Borosko, of
              counsel; David J. Sprong, on the brief).
PER CURIAM

      Plaintiff        First     Avenue        Realty,     LLC,       appeals   from     a

dismissal of its complaint seeking damages against defendants,

the City of Asbury Park (City) and Asbury Partners, LLC (Asbury

Partners).        We affirm.

      Plaintiff was the former owner of property located at 213-

215 First Avenue in the City of Asbury Park (property).                                The

property     is    a   multi-family       apartment       building       consisting     of

thirty-two units sited in an area deemed to be "blighted," and

subject to the City's Waterfront Redevelopment Plan (the Plan)

adopted in 2002.          Asbury Partners was designated by the City as

the Master Developer for the Plan pursuant to an Amended and

Restated Redeveloper and Land Disposition Agreement (Agreement).

      In April 2008, plaintiff applied for, and received, permits

to perform certain repairs to the property.                       Due to heavy rain

during the course of those repairs, a tarp blew off the roof

resulting in significant damage.                   Based upon this occurrence,

the   City    deemed     the    property       uninhabitable      and     required     the

tenants be relocated.

      On     August     4,     2008,     the     City's     construction        official

performed     an    inspection      of    the    property       and    determined    that

plaintiff     was      performing      renovations        and   repairs     beyond     the

scope of work authorized by the permits previously issued by the

                                           2                                    A-2603-15T2
City.    The City issued a stop-work order, prohibiting plaintiff

from performing any additional work beyond the roofing, plumbing

and siding.        The order further required plaintiff to submit

detailed plans and specifications regarding any work beyond the

scope of the permits.

      Plaintiff applied to the City's zoning official for a new

zoning permit.         The zoning official determined that the proposed

work constituted "redevelopment" pursuant to N.J.S.A. 40:12-4,

the   New     Jersey    Local       Redevelopment     Housing    Law    (LRHL),     and

denied the permits.            Under the LRHL, plaintiff was required to

obtain      subsequent    developer        status     from    Asbury    Partners      as

required by the Agreement.              As a subsequent developer, plaintiff

would    be    required        to    pay   a   fee    to     cover   infrastructure

improvements      made    by    Asbury     Partners    to    other     areas   in   the

redevelopment zone.

      Plaintiff did not appeal the City's stop-work order or the

denial of the new zoning permits.                    Instead, plaintiff filed a

civil complaint in the Superior Court naming the City and Asbury

Partners as defendants.              On July 15, 2009, the parties entered

into a consent order whereby plaintiff voluntarily withdrew the

action based upon a failure to exhaust administrative remedies.

Rather than pursue those remedies, plaintiff filed an action in

the United States District Court for the District of New Jersey.

                                           3                                   A-2603-15T2
Upon motion by Asbury Partners, the federal action was dismissed

with prejudice.

    The instant action commenced when plaintiff filed a second

complaint in the Superior Court.            Asbury Partners and the City

filed   a   motion    to   dismiss   arguing   that   plaintiff   failed     to

exhaust its administrative remedies.            Specifically, they argued

that plaintiff did not comply with the requirements of the Plan

by obtaining status as a subsequent developer and paying the

off-site infrastructure fee.         By the terms of the consent order

dismissing    the    original   complaint,     plaintiff   admitted   it   was

required to exhaust administrative remedies.

    The judge held that plaintiff was required to comply with

the procedural and substantive requirements of the Agreement.

In reaching the decision, the judge noted that the Plan at issue

was the same plan which was the subject of this court's decision

in Jersey Urban Renewal, LLC v. City of Asbury Park, 377 N.J.

Super. 232 (App. Div.), certif. denied, 185 N.J. 392 (2005).

    In Jersey Urban Renewal, the owner applied for a proposed

renovation    to     its   dilapidated    apartment   building,   which     was

located in a redevelopment zone.            Id. at 234.     The application

was denied because the plaintiff did not obtain status as a

subsequent developer, as required in the adopted Redevelopment

Plan.   Ibid.       We upheld the application's denial, finding that

                                      4                               A-2603-15T2
there   was   "nothing    in   either    the   LRHL   or   the   Plan     which

[permitted the] plaintiff to escape the Plan's procedural and

substantive requirements."       Id. at 237.

    In his statement of reasons, the judge cited to                     Jersey

Urban Renewal, finding:

               When an area is found to be blighted,
          the adoption of a redevelopment plan is an
          independent    municipal   action   which   is
          governed by separate provisions of the Local
          Redevelopment Law.       N.J.S.A. 40A:12A-7a
          provides that a redevelopment plan must be
          "adopted by ordinance" and "shall include an
          outline   for   the   planning,   development,
          redevelopment, or rehabilitation of the
          project area[.]"      The redevelopment plan
          must indicate "[p]roposed land uses" for
          "the project area[,]" N.J.S.A. 40A:12A-
          7a(2),     which     "supersede     applicable
          provisions of the development regulations of
          the municipality or constitute an overlay
          zoning district within the redevelopment
          area."       Thus,   one    component   of   a
          redevelopment plan is the zoning or rezoning
          of the redevelopment area.

          [Id. at 235 (citations omitted).]

    In granting the motion to dismiss, the judge held that the

complaint's   averments    failed   to    state   a   basis   for   its   non-

compliance with the Agreement.          Further, the judge held that the

work plaintiff had done to the property was properly categorized

as "redevelopment."      Therefore, plaintiff was required to obtain

status as a subsequent developer.         This appeal followed.

    Plaintiff raises the following points on appeal:

                                    5                                A-2603-15T2
                           POINT I

         THE   TRIAL  COURT   ERRED  WHEN   DISMISSING
         [PLAINTIFF'S] CLAIMS AS A MATTER OF LAW.

                           POINT II

         [DEFENDANTS] FAILED TO MEET THE STANDARD FOR
         MOTION TO DISMISS.

                          POINT III

         [DEFENDANTS] ACKNOWLEDGE THAT CLAIMS OF
         INVERSE CONDEMNATION ARE EXCLUDED FROM THE
         TORT CLAIM[S] ACT.

                           POINT IV

         [DEFENDANTS'] ACTIONS VIOLATED ESTABLISHED
         LAW   WHICH  GIVES  RISE TO   [PLAINTIFF'S]
         CLAIMS.

                           POINT V

         EXHAUSTION OF REMEDIES IS NOT REQUIRED WHEN
         SAME WOULD BE FUTILE.

                           POINT VI

         [PLAINTIFF] IS NEITHER ESTOPPED NOR       HAS
         WAIVED ITS RIGHT TO BRING THESE CLAIMS.

                          POINT VII

         [DEFENDANT]     ASBURY   PARTNERS,    LLC[,]
         CONSTITUTES A STATE ACTOR AND [PLAINTIFF'S]
         CLAIM   INVOLVE[D]   THE  ACTIONS  OF   BOTH
         [DEFENDANTS] IN CONCERT.

    We apply a plenary standard of review to a court's decision

to grant a motion to dismiss.     Rezem Family Assocs., LP v.

Borough of Millstone, 423 N.J. Super. 103, 114 (App. Div.),


                              6                          A-2603-15T2
certif. denied, 208 N.J. 368 (2011).                      It is a "well-established

principle that our review of a trial judge's conclusions of law

is de novo."           Triarsi v. BSC Grp. Servs., LLC, 422 N.J. Super.

104, 113 (App. Div. 2011).                   We accord no deference to the trial

judge's legal conclusions.                   Nicholas v. Mynster, 213 N.J. 463,

478 (2013).

         In considering whether dismissal is proper, a court must

"search     the       allegations       of     the    pleading    in   depth    and       with

liberality to determine whether a cause of action is 'suggested

by   the    facts.'"           Rezem    Family       Assocs.,    LP,   supra,       423   N.J.

Super. at 113 (quoting Printing Mart-Morristown v. Sharp Elec.

Corp.,     116    N.J.       739,    746     (1989)).      The    plaintiff     should      be

afforded "every reasonable inference of fact."                           Printing Mart,

supra, 116 N.J. at 746.                The question is "whether the fundament

of   a    cause       of    action     may    be     gleaned    even   from    an    obscure

statement        of        claim,    opportunity        being    given    to    amend       if

necessary."           Ibid. (quoting Di Cristofaro v. Laurel Grove Mem'l

Park, 43 N.J. Super. 244, 252 (App. Div. 1957)).

         In light of our standard of review, we affirm the dismissal

of plaintiff's complaint substantially for the reasons set forth

in Judge Joseph Quinn's thorough and well-reasoned opinion.                                 We

add only the following.



                                               7                                     A-2603-15T2
       Under       the    exhaustion       doctrine,        parties          must     "pursue

available        internal    proceedings        to    conclusion            before    seeking

judicial intervention."              Hernandez v. Overlook Hosp., 149 N.J.

68,     73    (1997)      (citing    Garrow      v.    Elizabeth            Gen.     Hosp.    &

Dispensary, 79 N.J. 549, 559 (1979)).                       The doctrine stems, in

part,    from      our    desire    to    "discourage        piecemeal         litigation."

Garrow, supra, 79 N.J. at 559.                  Additionally, "the expertise of

an administrative [body] may not be exercised or known until it

renders its final decision, and usually upon judicial review due

deference is accorded [to] that expertise."                       Ibid.

       We    have   recognized       certain     exceptions           to    the    exhaustion

doctrine.        Id. at 561.       These include circumstances "when only a

question      of    law     need    be    resolved;        when       the    administrative

remedies would be futile; when irreparable harm would result;

when     jurisdiction        of    the    [body]      is    doubtful;         or     when    an

overriding         public     interest      calls      for        a     prompt       judicial

decision[.]"        Ibid. (citations omitted).

       Here, we find that none of the exceptions cited in Garrow

are applicable.             The matters in dispute did not exclusively

involve      a   matter      of    law.     There      was    no       demonstration         by

plaintiff of irreparable harm.                  Crowe v. De Gioia, 90 N.J. 126

(1982).       There was no issue regarding jurisdiction.                          Further, we

reject       plaintiff's      argument      that      it    could          proceed    without

                                            8                                         A-2603-15T2
exhaustion of the approval process, as that process would have

proven "futile."           While it may be "uncertain" that plaintiff

would    obtain      the   necessary   approval          to   perform   the   work   it

sought   to    do,    uncertainty      of       result   is   not   synonymous    with

"futile."

    Plaintiff’s remaining arguments, not specifically addressed

herein, lack sufficient merit to warrant discussion in a written

opinion.      R. 2:11-3(e)(1)(E).

    Affirmed.




                                            9                                 A-2603-15T2